--------------------------------------------------------------------------------

Exhibit 10.33

SUBSCRIPTION AGREEMENT     between     NET1 APPLIED TECHNOLOGIES SOUTH AFRICA
PROPRIETARY LIMITED     and     BLUE LABEL TELECOMS LIMITED

[exhibit10-33x1x1.jpg]

--------------------------------------------------------------------------------

TABLE OF CONTENTS

1 PARTIES 1 2 INTERPRETATION 1 3 INTRODUCTION 5 4 CONDITIONS PRECEDENT 5 5
SUBSCRIPTION 6 6 SUBSCRIBER UNDERTAKINGS 7 7 WARRANTIES BY THE COMPANY 8 8
CONDITIONS TO SUBSCRIPTION AND SUBSCRIBER'S RIGHT TO TERMINATE   9 9
SUBSCRIBER'S RIGHT TO BOARD APPOINTMENT 10 10 GENERAL WARRANTIES 11 11 PUBLICITY
12 12 SUPPORT 13 13 BREACH AND TERMINATION 13 14 DISPUTE RESOLUTION 13 15
NOTICES AND DOMICILIA 15 16 BENEFIT OF THE AGREEMENT 16 17 APPLICABLE LAW AND
JURISDICTION 16 18 GENERAL 16 19 COSTS 18 20 SIGNATURE 18

[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------


1

PARTIES


1.1

The Parties to this Agreement are –


1.1.1

Net1 Applied Technologies South Africa Proprietary Limited; and

    1.1.2

Blue Label Telecoms Limited.


1.2

The Parties agree as set out below.


2

INTERPRETATION


2.1

In this Agreement, unless the context indicates a contrary intention, the
following words and expressions bear the meanings assigned to them and cognate
expressions bear corresponding meanings –


2.1.1

"AFSA" means the Arbitration Foundation of Southern Africa;

    2.1.2

"Agreement" means this subscription agreement;

    2.1.3

"Aggregate Subscription Price" means an amount of R2,000,000,000.00 (two billion
rand);

    2.1.4

"Companies Act" means the Companies Act, No 71 of 2008;

    2.1.5

"Company's Board" means the board of directors of the Company from time to time;

    2.1.6

"Company" means Blue Label Telecoms Limited, registration number 2006/022679/06,
a limited liability public company duly incorporated in the Republic of South
Africa, the shares of which are listed on the JSE;

    2.1.7

"Conditions Precedent" means the conditions precedent set out in clause 4.1;

    2.1.8

"CSDP" means a nominated depository institution or central securities depository
participant as contemplated in the Financial Markets Act;

    2.1.9

"Debt Package" means the debt facilities contemplated in the letter from
FirstRand Bank Limited (acting through its Rand Merchant Bank division) dated 26
September 2016;


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

2

2.1.10

"Designated Account" means the bank account nominated by the Company, the
details of which are set out below, or such other account as the Company may
designate in writing on 5 (five) business days notice to the Subscriber –


Name of Account: Blue Label Telecoms Limited Bank: FirstRand Bank Limited
Branch: RMB Corporate Banking Branch Code: xxxxxxx Account Number: xxxxxxxxxxxxx


2.1.11

"Financial Markets Act" means the Financial Markets Act, No. 19 of 2012;

    2.1.12

"Fully Diluted Basis" means the Company's issued shares determined on the basis
that any and all person's rights of whatsoever nature (whether pursuant to any
option, right of first refusal or otherwise) to subscribe for any unissued
Shares, have been exercised as at the relevant time of determination, and
includes the Subscription Shares;

    2.1.13

"Group" means the Company and any company in which the Company holds 50% (fifty
percent) or more of the issued shares (and in the case of a trust, in which the
Company holds a beneficial interest of 50% (fifty percent) or more) and "Group
Company" means any one of them and excludes any Group Company which is, as at
the Signature Date, dormant or in the process of being liquidated;

    2.1.14

"JSE" means the securities exchange licensed in terms of the Financial Markets
Act, owned and operated by JSE Limited, registration number 2005/022939/06, a
limited liability public company duly incorporated in the Republic of South
Africa;

    2.1.15

"Parties" means the parties to this Agreement;

    2.1.16

"Shareholders" means the holders of Shares from time to time;

    2.1.17

"Shares" means ordinary shares in the Company;

    2.1.18

"Signature Date" means the date of signature of this Agreement by the Party last
signing;

    2.1.19

"Subscriber" means Net1 Applied Technologies South Africa Proprietary Limited,
registration number 2002/031446/07, a limited liability privatecomp any duly
incorporated in the Republic of South Africa;


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

3

2.1.20

"Subscription" means the subscription of the Subscription Shares by the
Subscriber in terms of this Agreement;

    2.1.21

"Subscription Date" means the later to occur of –


2.1.21.1

18 November 2016 or such later date as the Company may designate by way of
written notice to the Subscriber, provided that should the Company, prior to 18
November 2016, not have designated a new date (which new date shall be no later
than 31 January 2017), the Subscription Date will be 18 November 2016 (subject
only to clause 2.1.21.2); and

    2.1.21.2

the date on which the last of the Conditions Precedent is fulfilled or waived,
as the case may be;


2.1.22

"Subscription Price" means an amount of R16.96 (sixteen rand and ninety six
cents) per Subscription Share; and

    2.1.23

"Subscription Shares" means 117,924,528 (one hundred and seventeen million nine
hundred twenty four thousand five hundred and twenty eight) Shares, determined
by dividing the Aggregate Subscription Price by the Subscription Price (and
rounding down to the nearest whole Share).


2.2

In this Agreement -


2.2.1

clause headings and the heading of the Agreement are for convenience only and
are not to be used in its interpretation;

    2.2.2

an expression which denotes -


2.2.2.1

any gender includes the other genders;

    2.2.2.2

a natural person includes a juristic person and vice versa;

    2.2.2.3

the singular includes the plural and vice versa; and

    2.2.2.4

a Party includes a reference to that Party’s successors in title and assigns
allowed at law.


2.3

Any reference in this Agreement to –


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

4

2.3.1

"business hours" shall be construed as being the hours between 08h30 and 17h00
on any business day. Any reference to time shall be based upon South African
Standard Time; and

    2.3.2

"days" shall be construed as calendar days unless qualified by the word
"business", in which instance a "business day" will be any day other than a
Saturday, Sunday or public holiday as gazetted by the government of the Republic
of South Africa from time to time.


2.4

The words "include" and "including" mean "include without limitation" and
"including without limitation". The use of the words "include" and "including"
followed by a specific example or examples shall not be construed as limiting
the meaning of the general wording preceding it.

    2.5

Any substantive provision, conferring rights or imposing obligations on a Party
and appearing in any of the definitions in this clause 2 or elsewhere in this
Agreement, shall be given effect to as if it were a substantive provision in the
body of the Agreement.

    2.6

Words and expressions defined in any clause shall, unless the application of any
such word or expression is specifically limited to that clause, bear the meaning
assigned to such word or expression throughout this Agreement.

    2.7

Unless otherwise provided, defined terms appearing in this Agreement in title
case shall be given their meaning as defined, while the same terms appearing in
lower case shall be interpreted in accordance with their plain English meaning.

    2.8

A reference to any statutory enactment shall be construed as a reference to that
enactment as at the Signature Date and as amended or substituted from time to
time.

    2.9

Unless specifically otherwise provided, any number of days prescribed shall be
determined by excluding the first and including the last day or, where the last
day falls on a day that is not a business day, the next succeeding business day.

    2.10

If the due date for performance of any obligation in terms of this Agreement is
a day which is not a business day then (unless otherwise stipulated) the due
date for performance of the relevant obligation shall be the immediately
preceding business day.


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

5

2.11

Where figures are referred to in numerals and in words, and there is any
conflict between the two, the words shall prevail, unless the context indicates
a contrary intention.

    2.12

The rule of construction that this Agreement shall be interpreted against the
Party responsible for the drafting of this Agreement, shall not apply.

    2.13

Any reference in this Agreement to "Agreement" or any other agreement or
document shall be construed as a reference to this Agreement or, as the case may
be, such other agreement or document, as amended, varied, novated or
supplemented from time to time.

    2.14

In this Agreement the words "clause" or "clauses" and "annexure" refer to
clauses of and the annexure to this Agreement.


3

INTRODUCTION


3.1

The Subscriber has agreed to subscribe for the Subscription Shares at the
Subscription Price.

    3.2

The Parties wish to record in writing their agreement in respect of the above
and matters ancillary thereto.


4

CONDITIONS PRECEDENT


4.1

Save for clauses 1 to 4 (both inclusive), clause 6, clause 8 and clauses 10 to
20 (both inclusive) all of which will become effective on the Signature Date,
this Agreement is subject to the fulfilment of the Conditions Precedent that –


4.1.1

by not later than 20 October 2016, the Debt Package has become effective and has
been made available to the Subscriber, save for any condition requiring this
Agreement to become unconditional; and

    4.1.2

by not later than 12 December 2016, to the extent required, the Shareholders in
general meeting have approved the Subscription.


4.2

The Subscriber shall use reasonable endeavours to procure the fulfilment of the
Condition Precedent set out in clause 4.1.1 as soon as reasonably possible after
the Signature Date and shall to the extent that such Condition Precedent has
been fulfilled, prior to the expiry of the period set out in clause 4.1.1,
furnish to the Company documents evidencing the fulfilment of such Condition
Precedent.


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

6

4.3

The Company shall use reasonable endeavours to procure the fulfilment of the
Condition Precedent set out in clause 4.1.2 as soon as reasonably possible after
the Signature Date and shall to the extent that such Condition Precedent has
been fulfilled, prior to the expiry of the period set out in clause 4.1.2,
furnish to the Subscriber documents evidencing the fulfilment of such Condition
Precedent.

    4.4

The Condition Precedent –


4.4.1

set out in clause 4.1.1 has been inserted for the benefit of the Subscriber
which will be entitled to waive fulfilment of such Condition Precedent, in whole
or in part, on written notice to the Company at any time; and

    4.4.2

set out in clause 4.1.2, cannot be waived.


4.5

In the event that a Party requests any reasonable extension of the due date
and/or time of fulfilment of a Condition Precedent, the other Party shall be
required to grant such extension, provided that the request is accompanied by
sufficient documentary evidence of the fact that substantial progress has been
made by the requesting party in pursuing fulfilment of the applicable Condition
Precedent and that there is a reasonable prospect that the applicable Condition
Precedent will be timeously fulfilled with reference to such extended date
and/or time (should it be granted).

    4.6

Unless the Conditions Precedent have been fulfilled by not later than the time
and date for fulfilment thereof set out in clause 4.1 (or such later date as may
be agreed in writing between the Parties before the aforesaid date) the
provisions of this Agreement, save for clauses 1 to 4 (both inclusive) and
clauses 8 to 20 (both inclusive) which will remain of full force and effect,
will never become of any force or effect and the status quo ante will be
restored as near as may be possible and neither of the Parties will have any
claim against the other in terms hereof or arising from the failure of any of
the Conditions Precedent, save for any claims arising from a breach of clause
4.2.


5

SUBSCRIPTION


5.1

The Subscriber shall subscribe for the Subscription Shares, on the Subscription
Date, at the Subscription Price.

    5.2

On the Subscription Date, the Subscriber shall pay the Aggregate Subscription
Price by electronic funds transfer (free of withholding, deduction or set-off)
into the Designated Account, and furnish the Company with proof of such payment.


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

7

5.3

In compliance with the Financial Markets Act, and against payment of the
Subscription Price, the Subscription Shares will be issued in dematerialised
form and will be credited to and reflected in a CSDP or authorised user account
of the Subscriber's choice, on or as soon as practicable after the Subscription
Date (but in any event by no later than the 5th business day after the
Subscription Date). To enable the Company to comply with such obligation, the
Subscriber shall provide the Company with details of its CSDP or authorised user
account by no later than the Subscription Date.


6

SUBSCRIBER UNDERTAKINGS


6.1

The Subscriber undertakes, by no later than 20 October 2016, to either -


6.1.1

provide the Company with an irrevocable and unconditional guarantee from a
reputable bank and in a form acceptable to the Company (acting reasonably) in
terms of which such bank guarantees the obligations of the Subscriber to the
Company in terms of this Agreement to pay the Aggregate Subscription Price; or

    6.1.2

deposit the Aggregate Subscription Price with a reputable firm of attorneys in
South Africa (which shall include either Cliffe Dekker Hofmeyr Incorporated or
Werksmans Incorporated) and on terms and conditions acceptable to the Company
(acting reasonably).


6.2

Without prejudice to the rights of the Company in terms of this Agreement or at
law, the Company shall be entitled to terminate this Agreement should the
Subscriber fail to comply with the provisions of 6.1 and fail to remedy such
breach within 5 (five) business days of written demand therefor by the Company
being made.

    6.3

Notwithstanding the aforegoing provisions of this clause 6, upon the fulfilment
or waiver of the Condition Precedent contained in clause 4.1.1 the Parties may
nevertheless agree to dispense with the obligations imposed on the Subscriber in
terms of clause 6.1, provided that such agreement shall have been reduced to
writing and signed by the Parties.


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

8

7

WARRANTIES BY THE COMPANY


7.1

The Company hereby gives to and in favour of the Subscriber the following
warranties –


7.1.1

the Company has sufficient authorised but unissued ordinary shares to give
effect to the Subscription;

    7.1.2

the Subscription Shares will be validly issued to the Subscriber;

    7.1.3

the Subscription Shares will, upon being issued, not constitute less than 14.5%
(fourteen point five percent) of all of the issued Shares on a Fully Diluted
Basis;

    7.1.4

any and all approvals, consents and/or waivers as may be required in order to
issue the Subscription Shares, and to otherwise give effect to the Subscription,
are in place as at Signature Date or will be in place as at the Subscription
Date, including but not limited to any required approvals of the Company's Board
and the Shareholders;

    7.1.5

the Subscription will be implemented in compliance with the memorandum of
incorporation of the Company, the Companies Act and the listings requirements of
the JSE;

    7.1.6

the Subscription Shares, when issued, shall be listed on the JSE;

    7.1.7

the Subscription Shares, when issued, shall rank pari passu with all other
Shares in issue; and

    7.1.8

the Company does not have any class of preference or other shares (other than
Shares) which rank pari passu with or prior to the Subscription Shares in any
respect.


7.2

Each warranty set out in clause 7.1 will –


7.2.1

be a separate warranty and will in no way be limited or restricted by reference
to or inference from the terms of any other warranty or by any other words in
this Agreement;

    7.2.2

insofar as it is promissory or relates to a future event, be deemed to have been
given as at the date of fulfilment of the promise or future happening of the
event, as the case may be;


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

9

7.2.3

be given as at the Signature Date and the Subscription Date and every day
between those dates; and

    7.2.4

be deemed to be material and to be a material representation inducing the
Subscriber to enter into this Agreement.


7.3

It is recorded that the Subscriber has entered into this Agreement on the
strength of the warranties set out in clause 7.1.


8

CONDITIONS TO SUBSCRIPTION AND SUBSCRIBER'S RIGHT TO TERMINATE


8.1

Notwithstanding anything to the contrary contained in this Agreement (including
the fulfilment or waiver, as the case may be, of the Condition Precedent), the
Subscriber will only be obliged to subscribe for the Subscription Shares if, as
at 23h50 on the day immediately preceding the Subscription Date -


8.1.1

neither the Group nor any Group Company has disposed of any of its material
assets outside of the ordinary or usual course of business;

    8.1.2

no Group Company has been liquidated or placed under judicial management,
whether provisionally or finally (and no application has been launched in this
regard);

    8.1.3

no Group Company has commenced business rescue proceedings under the Companies
Act;

    8.1.4

no Group Company has, in respect of the 18 (eighteen) month period prior to the
Signature Date, committed an act which, if it were a natural person would
constitute an act of insolvency as defined in the Insolvency Act, No 24 of 1936,
or any other applicable Act;

    8.1.5

no Group Company has, in respect of the 18 (eighteen) month period prior to the
Signature Date, compromised with its creditors generally, or attempted to do so;

    8.1.6

in respect of the 18 (eighteen) month period prior to the Signature Date, no
material creditor of any Group Company has given notice of its intention to take
any action to enforce its rights and/or remedies in terms of any material debt
owed to it;


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

10

8.1.7

each of the warranties contained in clause 7.1 is true and correct in all
respects; and

    8.1.8

no interdict, judgment or other order or action of any court or governmental
authority restraining, prohibiting or rendering illegal the implementation of
the transactions contemplated hereby shall be in effect, and no legal proceeding
shall have been instituted by any person (including any governmental authority)
seeking to prohibit, restrict or delay or declare illegal the implementation of
the transactions contemplated in this Agreement.


8.2

Without derogating from the Subscriber's right not to subscribe for the
Subscription Shares in accordance with the provisions of clause 8.1, the
Subscriber shall also be entitled to terminate this Agreement summarily by
giving written notice to that effect to the Company at any time upon the
happening of any event described in clause 8.1. The aforegoing provisions of
this clause 8.2 should not be construed as limiting the Subscriber's rights
arising from a breach of this Agreement, as contemplated in clause 13.


9

SUBSCRIBER'S RIGHT TO BOARD APPOINTMENT


9.1

The Subscriber shall have the right (but not the obligation), at any time after
the Subscription Date and subject to the Company having received the Aggregate
Subscription Price in accordance with 5, to deliver a written notice to the
Company, requesting the Company to procure the appointment of any person
nominated by the Subscriber ("Subscriber's Nominee") to the Company's Board.
Such notice shall be accompanied by all necessary documents required to enable
the Company's Board to give effect to such appointment.

    9.2

Upon receiving the notice referred to in clause 9.1, the Company shall be
required to procure the exercise by the Company's Board of its powers in terms
of the provisions of clause 25 of the Company's memorandum of incorporation in
such manner so as to give effect to the Company's request contemplated in clause
9.1. The Company warrants that it has provided the Subscriber with a complete
and accurate copy of the Company's memorandum of incorporation and that the
Company shall not permit any variation of such memorandum of incorporation which
would in any way prevent or frustrate the exercise by the Subscriber of its
rights contained in this clause 9.

    9.3

The Subscriber's Nominee shall not be a person who is disqualified from
occupying the office of director in terms of applicable law, the listings
requirements of the JSE and the Company's memorandum of incorporation and shall
be required to undergo any induction training which any other appointee to the
Company's Board would be required to undergo.


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

11

9.4

The Subscriber's right contained in this clause 9 shall fall away and no longer
be of any force or effect in the event that: (i) the Agreement is cancelled or
terminates for any reason; or (ii) upon having subscribed for the Subscription
Shares, the Subscriber no longer holds at least 10% (ten percent) of all of the
Shares in issue for any reason whatsoever, whichever occurs first. For the
avoidance of any doubt, should the Subscriber hold less than 10% (ten percent)
of all of the Shares in issue for any reason whatsoever resulting in it losing
the aforesaid right, but thereafter acquires further Shares resulting in the
Subscriber holding at least 10% (ten percent) of all of the Shares in issue, the
aforesaid right shall not be reinstated and the aforesaid right is lost as soon
as the Subscriber holds less than 10% (ten percent) of all of the Shares in
issue for any reason whatsoever.

    9.5

Should the Subscriber's right contained in this 9 fall away as contemplated
above, the Subscriber -


9.5.1

shall forthwith be obliged to procure the removal or resignation of the
Subscriber's Nominee from the Company's Board and from any other office within
the Group, including the unconditional and irrevocable resignation of the
Subscriber's Nominee, which resignation shall confirm that such Subscriber's
Nominee does not have any claims against the Company or other members of the
Group as a result of such removal and/or resignation and shall waive any such
claims which the Subscriber's Nominee might otherwise have; and

    9.5.2

hereby irremovably and unconditionally indemnifies the Company against any loss,
liability, damage, cost or expense which may be suffered or incurred by the
Company as a result of any removal or resignation of such Subscriber's Nominee
from the Company's Board.


10

GENERAL WARRANTIES


10.1

Each Party hereby warrants to and in favour of the other Party that –


10.1.1

it has the legal capacity and has taken all necessary corporate action required
to empower and authorise it to enter into this Agreement;


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

12

10.1.2

this Agreement constitutes an agreement valid and binding on it and enforceable
against it in accordance with its terms; and

    10.1.3

the execution of this Agreement and the performance of its obligations hereunder
does not and shall not –


10.1.3.1

contravene any law or regulation to which it is subject;

    10.1.3.2

contravene any provision of its constitutional documents; or

    10.1.3.3

conflict with, or constitute a breach of any of the provisions of any other
agreement, obligation, restriction or undertaking which is binding on it.


10.2

Each of the representations and warranties given by the Parties in terms of
clause 10.1, shall –


10.2.1

be a separate warranty and will in no way be limited or restricted by inference
from the terms of any other warranty or by any other words in this Agreement;

    10.2.2

continue and remain in force notwithstanding the completion of any or all the
transactions contemplated in this Agreement; and

    10.2.3

prime facie be deemed to be material and to be a material representation
inducing the other Party to enter into this Agreement.


11

PUBLICITY

   

No announcements of any nature whatsoever will be made by or on behalf of a
Party relating to this Agreement without the prior written consent of the other
Party, save for any announcement or other statement required to be made in terms
of the provisions of any law (or by the rules of any securities exchange on
which the shares of any of the Parties may be listed, where applicable), in
which event the Party obliged to make such statement will first consult with the
other Party in order to enable them in good faith to attempt to agree the
content of such announcement, which (unless agreed) must go no further than is
required in terms of such law or rules. This will not apply to a Party wishing
to respond to the other Party which has made an announcement of some nature in
breach of this clause.


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

13

12

SUPPORT

   

The Parties undertake at all times to do all such things, perform all such
actions and take all such steps and to procure the doing of all such things, the
performance of all such actions and the taking of all such steps as may be open
to them and necessary for or incidental to the putting into effect or
maintenance of the terms, conditions and/or import of this Agreement.

    13

BREACH AND TERMINATION


13.1

If a Party ("Defaulting Party") commits any breach of this Agreement and fails
to remedy such breach within 48 (forty eight) hours ("Notice Period") of written
notice requiring the breach to be remedied, then the Party giving the notice
("Aggrieved Party") will be entitled, at its option –


13.1.1

to claim immediate specific performance of any of the Defaulting Party's
obligations under this Agreement, with or without claiming damages, whether or
not such obligation has fallen due for performance and to require the Defaulting
Party to provide security to the satisfaction of the Aggrieved Party for the
Defaulting Party's obligations; or

    13.1.2

to cancel this Agreement, with or without claiming damages, in which case
written notice of the cancellation shall be given to the Defaulting Party, and
the cancellation shall take effect on the giving of the notice.


13.2

Neither Party shall be entitled to cancel this Agreement unless the breach is a
material breach. A breach will be deemed to be a material breach if -


13.2.1

it is capable of being remedied, but is not so remedied within the Notice
Period; or

    13.2.2

it is incapable of being remedied and payment in money will compensate for such
breach but such payment is not made within the Notice Period.


13.3

The Aggrieved Party's remedies in terms of this clause 13 are without prejudice
to any other remedies to which the Aggrieved Party may be entitled in law.


14

DISPUTE RESOLUTION


14.1

In the event of there being any dispute or difference between the Parties
arising out of this Agreement (including but not limited to any dispute or
difference as to the validity or otherwise of this Agreement, or as to the
enforceability of this Agreement), the said dispute or difference shall on
written demand by any Party be submitted to arbitration in Johannesburg in
accordance with the AFSA rules, which arbitration shall be administered by AFSA.


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

14

14.2

Should AFSA, as an institution, not be operating at that time or not be
accepting requests for arbitration for any reason, then the arbitration shall be
conducted in accordance with the AFSA rules for commercial arbitration (as last
applied by AFSA) before an arbitrator appointed by agreement between the Parties
or failing agreement within 10 (ten) business days of the demand for
arbitration, then any Party shall be entitled to forthwith call upon the
chairperson of the Johannesburg Bar Council to nominate the arbitrator, provided
that the person so nominated shall be an advocate of not less than 10 (ten)
years standing as such. The person so nominated shall be the duly appointed
arbitrator in respect of the dispute. In the event of the attorneys of the
Parties failing to agree on any matter relating to the administration of the
arbitration, such matter shall be referred to and decided by the arbitrator
whose decision shall be final and binding on the Parties.

    14.3

Any party to the arbitration may appeal the decision of the arbitrator or
arbitrators in terms of the AFSA rules for commercial arbitration.

    14.4

Nothing herein contained shall be deemed to prevent or prohibit any Party from
applying to the appropriate court for urgent relief or for judgment in relation
to a liquidated claim.

    14.5

Any arbitration in terms of this clause 14 (including any appeal proceedings)
shall be conducted in camera and the Parties shall treat as confidential details
of the dispute submitted to arbitration, the conduct of the arbitration
proceedings and the outcome of the arbitration, save as may be required in law
(including, where applicable, by the rules of any securities exchange on which
the shares of any of the Parties, or the shares of a holding company of any of
the Parties, may be listed).

    14.6

This clause 14 will continue to be binding on the Parties notwithstanding any
termination or cancellation of the Agreement.

    14.7

The Parties declare that it is their intention that this clause 14 will regulate
the manner in which they will resolve any dispute or difference regarding the
validity or otherwise of this Agreement, regardless of the fact that one of the
parties may dispute the validity or enforceability of the Agreement.


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

15

14.8

The Parties agree that the written demand by a party to the dispute in terms of
clause 14 that the dispute or difference be submitted to arbitration, is to be
deemed to be a legal process for the purpose of interrupting extinctive
prescription in terms of the Prescription Act, 1969.


15

NOTICES AND DOMICILIA


15.1

The Parties select as their respective domicilia citandi et executandi the
following physical addresses, and for the purposes of giving or sending any
notice provided for or required under this Agreement, the said physical
addresses as well as the following telefax numbers -


  Name Physical Address Telefax   Subscriber 3rd Floor 011 880 7080    
President Place       Cnr Jan Smuts Ave &       Bolton Rd       Rosebank  

Marked for the attention of: The Chief Executive Officer

  Name Physical Address Telefax   Company 75 Grayston Drive None     Morningside
Extension       05       Sandton  


Marked for the attention of: The Chief Executive Officer

   

provided that a Party may change its domicilium or its address for the purposes
of notices to any other physical address or telefax number in the Republic of
South Africa by written notice to the other Party to that effect. Such change of
address will be effective 5 (five) business days after receipt of the notice of
the change.

    15.2

All notices to be given in terms of this Agreement will be given in writing, in
English, and will -


15.2.1

be delivered by hand or sent by telefax;

    15.2.2

if delivered by hand during business hours, be presumed to have been received on
the date of delivery. Any notice delivered after business hours or on a day
which is not a business day will be presumed to have been received on the
following business day; and


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

16

15.2.3

if sent by telefax during business hours, be presumed to have been received on
the date of successful transmission of the telefax. Any telefax sent after
business hours or on a day which is not a business day will be presumed to have
been received on the following business day.


15.3

Notwithstanding the above, any notice given in writing in English, and actually
received by the Party to whom the notice is addressed, will be deemed to have
been properly given and received, notwithstanding that such notice has not been
given in accordance with this clause.

    15.4

The Parties record that whilst they may correspond via email during the currency
of this Agreement for operational reasons, no formal notice required in terms of
this Agreement, nor any amendment of or variation to this Agreement may be given
or concluded via email.


16

BENEFIT OF THE AGREEMENT

   

This Agreement will also be for the benefit of and be binding upon the
successors in title and permitted assigns of the Parties or any of them.

    17

APPLICABLE LAW AND JURISDICTION


17.1

This Agreement will in all respects be governed by and construed under the laws
of the Republic of South Africa.

    17.2

Subject to clause 13.1, the Parties hereby consent and submit to the non-
exclusive jurisdiction of the High Court of South Africa, Gauteng Local
Division, (Johannesburg), in any dispute arising from or in connection with this
Agreement.


18

GENERAL


18.1

Whole Agreement


18.1.1

This Agreement constitutes the whole of the agreement between the Parties
relating to the matters dealt with herein and, save to the extent otherwise
provided herein, no undertaking, representation, term or condition relating to
the subject matter of this Agreement not incorporated in this Agreement shall be
binding on either of the Parties.


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

17

18.1.2

This Agreement supersedes and replaces any and all agreements between the
Parties (and other persons, as may be applicable) and undertakings given to or
on behalf of the Parties (and other persons, as may be applicable) in relation
to the subject matter hereof. Without derogating from the aforegoing, the
Parties similarly agree that this Agreement will supersede and replace the
letter from Net1 UEPS Technologies, Inc. to the Company dated 26 September 2016
(this clause shall constitute a stipulatio alteri in favour of Net1 UEPS
Technologies, Inc., capable of acceptance at any time).


18.2

Variations to be in Writing

   

No addition to or variation, deletion, or agreed cancellation of all or any
clauses or provisions of this Agreement will be of any force or effect unless in
writing and signed by the Parties.

    18.3

No Indulgences

   

No latitude, extension of time or other indulgence which may be given or allowed
by either Party to the other in respect of the performance of any obligation
hereunder, and no delay or forbearance in the enforcement of any right of either
Party arising from this Agreement and no single or partial exercise of any right
by either Party under this Agreement, shall in any circumstances be construed to
be an implied consent or election by that Party or operate as a waiver or a
novation of or otherwise affect any of its rights in terms of or arising from
this Agreement or estop or preclude it from enforcing at any time and without
notice, strict and punctual compliance with each and every provision or term
hereof. Failure or delay on the part of either Party in exercising any right,
power or privilege under this Agreement will not constitute or be deemed to be a
waiver thereof, nor will any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

    18.4

No Waiver or Suspension of Rights

   

No waiver, suspension or postponement by either Party of any right arising out
of or in connection with this Agreement shall be of any force or effect unless
in writing and signed by that Party. Any such waiver, suspension or postponement
will be effective only in the specific instance and for the purpose given.


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

18

18.5

Continuing Effectiveness of Certain Provisions

   

The expiration or termination of this Agreement shall not affect such of the
provisions of this Agreement as expressly provide that they will operate after
any such expiration or termination or which of necessity must continue to have
effect after such expiration or termination, notwithstanding that the clauses
themselves do not expressly provide for this.

    18.6

No Assignment

   

Neither this Agreement nor any part, share or interest herein nor any rights or
obligations hereunder may be ceded, delegated or assigned by either Party
without the prior signed written consent of the other, provided that the
Subscriber shall be entitled to assign all its rights and obligations under this
Agreement to any South African resident subsidiary of the Subscriber by notice
in writing to the Company delivered at least 5 (five) business days prior to the
Subscription Date, provided further that: (i) any such substitute subscriber
binds itself in writing to all the terms and conditions herein imposed on the
Subscriber by signing a deed of adherence to this Agreement; and (ii) the
Subscriber guarantees, as surety for and co-principal debtor in solidum with
such substitute subscriber, the due and proper compliance by such substitute
subscriber with all the terms and conditions imposed on the Subscriber in terms
of this Agreement and signs and executes a deed of suretyship giving effect
hereto.

    18.7

Exclusion of Electronic Signature

   

The reference in clauses 18.2, 18.4 and 18.6 to writing signed by a Party shall,
notwithstanding anything to the contrary in this Agreement, be read and
construed as excluding any form of electronic signature.


19

COSTS

   

Except as otherwise specifically provided herein, each Party will bear and pay
its own legal costs and expenses of and incidental to the negotiation, drafting,
preparation and implementation of this Agreement.

    20

SIGNATURE


20.1

This Agreement is signed by the Parties on the dates and at the places indicated
below.


[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------

19

20.2

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same Agreement
as at the date of signature of the Party last signing one of the counterparts.

    20.3

The persons signing this Agreement in a representative capacity warrant their
authority to do so.

    20.4

The Parties record that it is not required for this Agreement to be valid and
enforceable that a Party shall initial the pages of this Agreement and/or have
its signature of this Agreement verified by a witness.

SIGNED at ROSEBANK on OCTOBER 4, 2016

  For and on behalf of   NET1 APPLIED TECHNOLOGIES   SOUTH AFRICA PROPRIETARY  
LIMITED               /s/ Herman G. Kotzé   Signature   Herman G. Kotzé   Name
of Signatory   Director   Designation of Signatory

SIGNED at SANDTON on OCTOBER 4, 2016

  For and on behalf of   BLUE LABEL TELECOMS LIMITED               /s/ Brett
Levy   Signature   Brett Levy   Name of Signatory   Joint CEO   Designation of
Signatory

[exhibit10-33x2x1.jpg]

--------------------------------------------------------------------------------